Title: From Thomas Jefferson to Martha Jefferson Randolph, 6 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington Friday Mar. 6. 07.
                        
                        I wrote you on Monday evening, and then expected that a morning or two more would have produced a compleat
                            intermission of mr Randolph’s fever. but it did not. yesterday morning the remission was such as to leave the fever
                            scarcely sensible, and at 3. P.M. the usual hour of it’s access it was more moderate than it has ever been. I left him at
                            4. P.M. with not much fever, entirely at ease and in good spirits. I write this too early in the morning to have heard
                            from him this morning, because mr Burwell sets out early and is expected to call for it every moment. he will be able to
                            give you particulars as he has attended him very assiduously. Dr. Jones & Capt Lewis never quit him. Mr. Coles is much
                            with him also, & Joseph constantly to whose attentions he is particularly attached. I have had a very bad cold, which
                            laid me up with a fever one day. this indisposition will occasion me to be here some days longer than I expected, and
                            indeed with the mass which is before me, I cannot fix a day at all for my departure. I think that it will take mr
                            Randolph, as long, after his fever leaves him, to recover strength for the journey, as it will me to get thro’ my
                            business: so that you will see us both together, as certainly I shall not go till he is strong enough to accompany me. I
                            shall write you by your stage mail which arrives on Thursday, and a horse post will now arrive at Milton every Monday
                            morning. God bless you my beloved Martha, & all the young ones.
                        
                            Th: Jefferson
                            
                        
                    